1    Jared T. Walker (SB#269029)
     5750 Sunrise Blvd., suite 130
2    Citrus Heights, CA 95610
     T: (916) 476-5044
3    F: (916) 476-5064
     jared@jwalker.law
4

5    Attorney for Plaintiff,
     CHARLENE L. BALLARD
6

7                                IN THE UNITED STATES DISTRICT COURT
8                                  EASTERN DISTRICT OF CALIFORNIA
9    CHARLENE L. BALLARD,                                Case No.: 2:18-CV-01940-DMC
10             Plaintiff,
                                                         STIPULATION AND ORDER FOR THE
11                          v.                           AWARD OF ATTORNEY FEES PURSUANT
                                                         TO THE EQUAL ACCESS TO JUSTICE
12   NANCY A. BERRYHILL,                                 ACT, 28 U.S.C. § 2412(d)
     Acting Commissioner of Social Security,
13
                Defendant.
14

15

16           IT IS HEREBY STIPULATED by and between the parties through their undersigned

17   counsel, subject to the approval of the Court, that plaintiff Charlene L. Ballard (Plaintiff) be awarded

18   attorney fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d), in the amount of

19   One Thousand Four Hundred Seventy-One Dollars ($1,471.00).                   This amount represents

20   compensation for all legal services incurred on behalf of Plaintiff by counsel in connection with this

21   civil action.

22           Upon the Court’s issuance of an order granting EAJA fees to Plaintiff, the government will

23   determine the issue of Plaintiff’s assignment of EAJA fees to Plaintiff’s attorney. Pursuant to Astrue

24   v. Ratliff, 560 U.S. 586, 597-598 (2010), the ability to honor the assignment will depend on if the

25   fees are subject to any offset allowed under the United States Department of the Treasury’s Offset

26   Program. After the order for EAJA fees is entered, the government will determine whether they are

27   subject to any offset.

28           Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines


                               STIPULATION AND PROPOSED ODER FOR
                             AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
1    that Plaintiff does not owe a federal debt, then the government will cause the payment of fees to be

2    made directly to Plaintiff’s attorney, LAW OFFICE OF JARED T. WALKER, P.C., pursuant to the

3    assignment executed by Plaintiff. Any payments made to Plaintiff will be delivered to JARED T.

4    WALKER.

5           This stipulation constitutes a settlement of Plaintiff’s request for EAJA attorney fees and

6    does not constitute an admission of liability on the part of defendant under the EAJA or otherwise.

7    Payment of the agreed amount will constitute a complete release from, and bar to, any and all claims

8    that Plaintiff and/or Plaintiff’s attorney, including LAW OFFICE OF JARED T. WALKER, P.C.,

9    may have relating to EAJA attorney fees in connection with this action.
10          This award is without prejudice to the rights of Plaintiff’s counsel to seek Social Security

11   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.

12   Dated: February 4, 2019                     Respectfully submitted,

13                                               /s/ Jared Walker
                                                 JARED T. WALKER,
14                                               Attorney for Plaintiff
15   SO STIPULATED:
16

17                                               MCGREGOR W. SCOTT
                                                 United States Attorney
18                                               DEBORAH LEE STACHEL
                                                 Regional Chief Counsel, Region IX
19
                                                 Social Security Administration
20
                                         By:     /s/ Ellinor R. Coder*
21                                               ELLINOR R. CODER
                                                 (*authorized by e-mail on 2/05/2019)
22                                               Special Assistant United States Attorney
23
                                                 Attorneys for Defendant
24

25

26
27

28
                                            -2-
                           STIPULATION AND PROPOSED ORDER FOR
                         AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
1
                                                 ORDER
2
           Based upon the parties’ Stipulation for Award of Attorney Fees pursuant to the Equal Access
3
     to Justice Act (EAJA),
4
           IT IS ORDERED that EAJA fees are awarded to plaintiff in the amount of One Thousand
5
     Four Hundred Seventy-One Dollars ($1,471.00) subject to, and in accordance with, the terms of the
6
     parties’ foregoing Stipulation.
7

8
     Dated: February 7, 2019
9                                                    ____________________________________
10                                                   DENNIS M. COTA
                                                     UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                             -3-
                            STIPULATION AND PROPOSED ORDER FOR
                          AWARD UNDER EQUAL ACCESS TO JUSTICE ACT
